DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 21-40 are pending.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
The species are: (i) CMV promoter (claim 23), (ii) intron (claim 24), (iii) enhancer (claim 26), (iv) promoter for the selectable marker (claim 29), (v) second promoter (claims 31-32), (vi) sequences of claim 33, (vii) sequences of claim 34, (viii) sequences of claim 35, (ix) insulator (claim 37).
Applicant is required to make the following species elections:
Election of ONE species of CMV promoter provide for by claim 23, which are: SEQ ID NOS: 916-920.
Election of ONE species of intron provided for by claim 24, which are: SEQ ID NOS: 958-997.
Election of ONE species of enhancer provided for by claim 25, which are: SEQ ID NOS: 877-891.
Election of ONE species of promoter for the selectable marker provided for by claim 29, which are: SEQ ID NOS: 937-948.
Election of ONE species of second promoter provided for by claim 31 and the corresponding sequence for claim 32. The species of promoters are: EFla promoter, a human and mouse CMV promoter, an EEF2 promoter, an SV40 promoter, a PGK 
Election of ONE species of sequences provided for by claim 33, which are: SEQ ID NOS: 998-1049.
Election of ONE species of sequences provided for by claim 34, which are: SEQ ID NOS: 751-819.
Election of ONE species of sequences provided for by claim 35, which are: SEQ ID NOS: 719-749
Election of ONE species of insulator provided for by claim 37, which are: SEQ ID NOS: 859-865.
Polynucleotide sequences defined by their nucleic acid sequence are presumed to represent an independent and distinct invention absence evidence to the contrary (See MPEP 2434). Therefore the species of groups (i)-(ix) are considered independent or distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The number of sequences provided are too large and we are limited by the number of sequences that can be searched per an application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephonic election of species was not sought due the complexity of the restriction/election requirement. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Conclusion
Status of the claims
Claims 21-40 are subject to an election/restriction requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635